Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 have been submitted for examination.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.  

Claims 1 and 3, 15 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Belanger et al (hereinafter Belanger) US Patent No 11157954 and Psota et al (hereinafter Psota) US Publication 20190171655 in view of John Siedlarz (hereinafter Siedlarz) US Publication No 20080052527

As per claim 1, Belanger teaches:
 An entity-resolution computing system comprising: 
a non-transitory computer-readable medium having an identity data repository for storing account or transaction data regarding entities; 
(Fig. 21, 34 and Abstract and column 6, lines 49-67 and column 21, lines 47-53 and column 57, lines 34-49 and column 60: table 1, wherein master collection is the repository)
and an entity-resolution server configured for: correlating a first data object from the identity data repository with a second data object based on the first data object and the second data object including a common portion of the account or transaction data, 
(Fig, 19-20, 30 and column 20, lines 18-25 and column 21, lines 33-46 and column 35, lines 33-50 and column 42, lines 1-19 and column 48, lines 34-67 and column 49, lines 1-5 and 26-37, column 53, 10-28 and column 66, lines 14-34)
updating the identity data repository to form an updated data repository that includes an entity identifier that links the first data object to the second data object and that indicates that the first data object and the second data object refer to a common entity, creating an entity-resolution data structure having the first data object with the entity identifier and the second data object with the entity identifier from the updated data repository,
(Fig, 19-20, 30 and column 20, lines 18-25 and column 21, lines 33-46 and column 35, lines 33-50 and column 42, lines 1-19 and column 48, lines 34-67 and column 49, lines 1-5 and 26-37, column 53, 10-28 and column 66, lines 14-34)
Belanger does not explicitly teach updating the entity-resolution data structure to form an updated entity-resolution data structure by generating a new variant data object having a modified version of account or transaction data determined to match the common entity, however in analogous art of content management, Psota teaches:
 updating the entity-resolution data structure to form an updated entity-resolution data structure by generating a new variant data object having a modified version of account or transaction data determined to match the common entity, 
(Paragraphs [0030] and [0034], wherein the transaction data misspelling is the variation)
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Belanger and Psota by incorporating the teaching of Psota into the method of Belanger. One having ordinary skill in the art would have found it motivated to use the content management of Psota into the system of Belanger for the purpose of improving entity identification.
Belanger and Psota teach communication encryption (Column 156, lines 1-6)(Belanger) but do not explicitly teach an encrypted entity-resolution data structure generated, however in analogous art of content management, Siedlarz teaches:
a client external-facing device configured for: transmitting, to a client computing system, an encrypted entity-resolution data structure generated from the identity data repository, and preventing the client computing system from accessing the identity data repository; 
(Paragraphs [0066] and [0076])
and generating the encrypted entity-resolution data structure by encrypting the updated entity-resolution data structure.(Paragraphs [0066] and [0076])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Belanger and Psota and Siedlarz by incorporating the teaching of Siedlarz into the method of Belanger and Psota. One having ordinary skill in the art would have found it motivated to use the content management of Siedlarz into the system of Belanger and Psota for the purpose of securing identity.  

As per claim 3, Belanger and Psota and Siedlarz  teach:  	The entity-resolution computing system of claim 1, wherein the entity-resolution server is further configured to generate a list of variants comprising variant objects from at least one of convention, shorthand, slang of a spoken or written language, common misspellings or typing errors, and generate the modified version of account or transaction data from an object in the list of variants.(Paragraphs [0030] and [0034])(Psota)
Claims 15 and 17 are method claims respectively corresponding to system claims 1 and 3 and they are rejected under the same rational as claims 1 and 3.

Claims 2 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Belanger and  Psota and Siedlarz US Publication 20190171655 in view of Vermeulen et al (hereinafter Vermeulen) US Publication No 20160373456

As per claim 2, Belanger and Psota and Siedlarz do not explicitly teach entity-resolution server is further configured to generate a list of variants comprising variant objects from previously searched terms and generate the modified version of account or transaction data from an object in the list of variants, however in analogous art of record management, Vermeulen teaches:
entity-resolution server is further configured to generate a list of variants comprising variant objects from previously searched terms and generate the modified version of account or transaction data from an object in the list of variants.
(Paragraphs [0049], [0059] and [0063])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Belanger and Psota and Siedlarz and Vermeulen by incorporating the teaching of Vermeulen into the method of Belanger and Psota and Siedlarz. One having ordinary skill in the art would have found it motivated to use the content management of Vermeulen into the system of Belanger and Psota and Siedlarz for the purpose of improving entity discovery.  

Claim 16 is a method claim corresponding to system claim 2 and it is rejected under the same rational as claim 2.


Claims 4 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Belanger and Psota and Siedlarz in view of Brock Bergman (hereinafter Bergman) US Publication No 20140278857

As per claim 4, Belanger and Psota and Siedlarz do not explicitly teach encrypting the updated entity-resolution data structure comprises generating an index for the updated entity-resolution data, and wherein the index comprises an identifying characteristic of an entity and is useable to match a data object with the updated entity-resolution data structure, however in analogous art of entity discovery, Bergman teaches: 	encrypting the updated entity-resolution data structure comprises generating an index for the updated entity-resolution data, and wherein the index comprises an identifying characteristic of an entity and is useable to match a data object with the updated entity-resolution data structure.
(Paragraphs [0021], [0024] and [0027])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Belanger and Psota and Siedlarz and Bergman by incorporating the teaching of Bergman into the method of Belanger and Psota and Siedlarz. One having ordinary skill in the art would have found it motivated to use the content management of Bergman into the system of Belanger and Psota and Siedlarz for the purpose of enabling efficient entity retrieval. 

Claim 19 is a method claim corresponding to system claim 4 and it is rejected under the same rational as claim 4.


Claims 5 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Belanger and Psota and Siedlarz in view of Cochran el al (hereinafter Cochran) US Publication No 20180276344

As per claim 5, Belanger and Psota and Siedlarz do not explicitly teach wherein the modified version of account or transaction data is absent from the identity data repository, however in analogous art of entity discovery, Cochran teaches: 	modified version of account or transaction data is absent from the identity data repository.(Paragraphs [0012], [0015] and [0018])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Belanger and Psota and Siedlarz and Cochran by incorporating the teaching of Cochran into the method of Belanger and Psota and Siedlarz. One having ordinary skill in the art would have found it motivated to use the content management of Cochran into the system of Belanger and Psota and Siedlarz for the purpose of synchronizing entity data change with entity database. 

Claim 20 is a method claim corresponding to system claim 5 and it is rejected under the same rational as claim 5.


Claims 6 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Belanger and Psota and Siedlarz in view of Zhang el al (hereinafter Zhang) US Publication No 20090150128

As per claim 6, Belanger and Psota and Siedlarz do not explicitly teach wherein correlating the first data object with the second data object based on the first data object and the second data object including a common portion of the account or transaction data comprises correlating the first data object with the second data object based on a fuzzy matching technique, however in analogous art of entity discovery, Zhang teaches: 	wherein correlating the first data object with the second data object based on the first data object and the second data object including a common portion of the account or transaction data comprises correlating the first data object with the second data object based on a fuzzy matching technique.
(Paragraphs [0021], [0029]-[0031], [0044]-[0055])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Belanger and Psota and Siedlarz and Zhang by incorporating the teaching of Zhang into the method of Belanger and Psota and Siedlarz. One having ordinary skill in the art would have found it motivated to use the content management of Zhang into the system of Belanger and Psota and Siedlarz for the purpose of accommodate for data variation. 

Claim 18 is a method claim corresponding to system claim 6 and it is rejected under the same rational as claim 6.


Claims 7-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Belanger et al (hereinafter Belanger) US Patent No 11157954 in view of Psota et al (hereinafter Psota) US Publication 20190171655. 

As per claim 7, Belanger teaches:An entity resolution server comprising: a non-transitory computer-readable memory comprising: 
a data structure; 
(Fig. 21, 34 and Abstract and column 6, lines 49-67 and column 21, lines 47-53 and column 57, lines 34-49 and column 60: table 1, wherein master collection is the repository)
and a database engine to configure the data structure into an entity-resolution data structure by correlating data objects that refer to a common entity such that the entity-resolution data structure comprises: a first data object; 
(Fig, 19-20, 30 and column 20, lines 18-25 and column 21, lines 33-46 and column 35, lines 33-50 and column 42, lines 1-19 and column 48, lines 34-67 and column 49, lines 1-5 and 26-37, column 53, 10-28 and column 66, lines 14-34)
a second data object that includes a common portion of account or transaction data from the first data object, wherein the first data object and the second data object refer to the common entity; 
(Fig, 19-20, 30 and column 20, lines 18-25 and column 21, lines 33-46 and column 35, lines 33-50 and column 42, lines 1-19 and column 48, lines 34-67 and column 49, lines 1-5 and 26-37, column 53, 10-28 and column 66, lines 14-34)
Belanger does not explicitly teach and a variant data object comprising a modified version of account or transaction data that matches the common entit, however in analogous art of content management, Psota teaches:
and a variant data object comprising a modified version of account or transaction data that matches the common entity.(Paragraphs [0030] and [0034], wherein the transaction data misspelling is the variation)
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Belanger and Psota by incorporating the teaching of Psota into the method of Belanger. One having ordinary skill in the art would have found it motivated to use the content management of Psota into the system of Belanger for the purpose of improving entity identification.


As per claim 8, Belanger and Psota teach:The entity resolution server of claim 7, wherein the database engine is further configured to perform operations comprising: 
   	updating an identity data repository containing the account or transaction data to form an updated identity data repository that includes an entity identifier that links the first data object to the second data object and that indicates that the first data object and the second data object refer to a common entity, wherein the entity-resolution data structure is created from the updated identity data repository.
(Fig, 19-20, 30 and column 20, lines 18-25 and column 21, lines 33-46 and column 35, lines 33-50 and column 42, lines 1-19 and column 48, lines 34-67 and column 49, lines 1-5 and 26-37, column 53, 10-28 and column 66, lines 14-34)(Belanger)

Claims 9, 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Belanger et al (hereinafter Belanger) US Patent No 1157954 and Psota et al (hereinafter Psota) US Publication 20190171655 in view of John Siedlarz (hereinafter Siedlarz) US Publication No 20080052527
As per claim 9, Belanger and Psota teach communication encryption (Column 156, lines 1-6)(Belanger) but do not explicitly teach an encrypted entity-resolution data structure generated, however in analogous art of content management, Siedlarz teaches:
generating an encrypted entity-resolution data structure by encrypting the entity-resolution data structure; and causing the encrypted entity-resolution data structure to be transmitted to a client computing system.
(Paragraphs [0066] and [0076])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Belanger and Psota and Siedlarz by incorporating the teaching of Siedlarz into the method of Belanger and Psota. One having ordinary skill in the art would have found it motivated to use the content management of Siedlarz into the system of Belanger and Psota for the purpose of securing identity.  

As per claim 11, Belanger and Psota and Siedlarz teach:
The entity resolution server of claim 9, wherein the operations further comprise:   
  	generating a list of variants comprising variant objects from at least one of convention, shorthand, slang of a spoken or written language, common misspellings or typing errors; and generating the modified version of account or transaction data from an object in the list of variants.
(Paragraphs [0030] and [0034])(Psota)

Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Belanger and  Psota and Siedlarz US Publication 20190171655 in view of Vermeulen et al (hereinafter Vermeulen) US Publication No 20160373456


As per claim 10, Belanger and Psota and Siedlarz do not explicitly teach generating a list of variants comprising variant objects from previously searched terms; and generating the modified version of account or transaction data from an object in the list of variants, however in analogous art of record management, Vermeulen teaches:
generating a list of variants comprising variant objects from previously searched terms; (Paragraphs [0049], [0059] and [0063])
and generating the modified version of account or transaction data from an object in the list of variants.
(Paragraphs [0049], [0059] and [0063])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Belanger and Psota and Siedlarz and Vermeulen by incorporating the teaching of Vermeulen into the method of Belanger and Psota and Siedlarz. One having ordinary skill in the art would have found it motivated to use the content management of Vermeulen into the system of Belanger and Psota and Siedlarz for the purpose of improving entity discovery.  

Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Belanger and Psota and Siedlarz in view of Brock Bergman (hereinafter Bergman) US Publication No 20140278857

As per claim 12 , Belanger and Psota and Siedlarz do not explicitly teach encrypting the entity-resolution data structure comprises generating an index for the entity-resolution data structure, and wherein the index comprises an identifying characteristic of an entity and is useable to match a data object with the entity-resolution data structure, however in analogous art of entity discovery, Bergman teaches: 	encrypting the entity-resolution data structure comprises generating an index for the entity-resolution data structure, and wherein the index comprises an identifying characteristic of an entity and is useable to match a data object with the entity-resolution data structure.
(Paragraphs [0021], [0024] and [0027])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Belanger and Psota and Siedlarz and Bergman by incorporating the teaching of Bergman into the method of Belanger and Psota and Siedlarz. One having ordinary skill in the art would have found it motivated to use the content management of Bergman into the system of Belanger and Psota and Siedlarz for the purpose of enabling efficient entity retrieval. 


Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Belanger and Psota and Siedlarz in view of Zhang el al (hereinafter Zhang) US Publication No 20090150128

As per claim 13, Belanger and Psota and Siedlarz do not explicitly teach correlating data objects comprises correlating the data objects based on a fuzzy matching technique, however in analogous art of entity discovery, Zhang teaches: 	correlating data objects comprises correlating the data objects based on a fuzzy matching technique.
(Paragraphs [0021], [0029]-[0031], [0044]-[0055])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Belanger and Psota and Siedlarz and Zhang by incorporating the teaching of Zhang into the method of Belanger and Psota and Siedlarz. One having ordinary skill in the art would have found it motivated to use the content management of Zhang into the system of Belanger and Psota and Siedlarz for the purpose of accommodate for data variation. 

Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Belanger and Psota  in view of Cochran el al (hereinafter Cochran) US Publication No 20180276344

As per claim 14, Belanger and Psota do not explicitly teach wherein the modified version of account or transaction data is absent from the identity data repository however in analogous art of entity discovery, Cochran teaches: 	modified version of account or transaction data is absent from the identity data repository.
(Paragraphs [0012], [0015] and [0018])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Belanger and Psota and Cochran by incorporating the teaching of Cochran into the method of Belanger and Psota. One having ordinary skill in the art would have found it motivated to use the content management of Cochran into the system of Belanger and Psota for the purpose of synchronizing entity data change with entity database. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Chbouki whose telephone number is 571-2703154.  The examiner can normally be reached on Mon-Fri 9:00 am to 6:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached at 571-2701760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK CHBOUKI/            Primary Examiner, Art Unit 2165                                                                                                                                                                                                         5/18/2022